DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on March 25, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive.  The issue of serious search burden need not be addressed.  The restriction requirement was predicated upon the requirement for unity of invention, which does not require a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the at least one axially directed inlet opening is formed by at least one axial through-hole . . . on an opposite side of the inner central portion of the disc milling cutter.”  The recitation that the “at least one axially directed inlet opening is formed by at least one axial through-hole” is new matter because the specification at the time of filing does not support one inlet being formed by multiple through-holes.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one axially directed inlet opening is formed by at least one axial through-hole . . . on an opposite side of the inner central portion of the disc milling cutter.”  It is not clear if the “at least one axially directed inlet opening” is formed by “at least one axial through-hole” means that one inlet may be formed by more than one through-hole 
Claim 2 recites “at least two radially extending coolant channels” in Line 4.  It is not clear if the at least two radially extending coolant channels are part of the at least one radially extending coolant channel or if they are in addition thereto.  Appropriate correction required.
Claim 3 recites “the at least one axial through-hole comprises a plurality of axial through-holes forming the axially directed inlet openings.”  It is not clear if the at least one axial through-hole is made of a plurality or if the at least one is a plurality.  There is also insufficient antecedent basis for the recitation “the axially directed inlet openings.”  Appropriate correction required.
Claim 4 recites “the plurality of axial through-holes forming the axially directed inlet openings” in Lines 2-3.  Again, it is not clear if there is a respective nature between the through-holes and inlets or not.  Appropriate correction required.
Claim 5 recites “all axial through-holes forming axially directed inlet openings” in Line 2.  Claim 5 depends from claim 2 such that the axial through-holes are not said to form any axially directed inlet openings.  Again, it is not clear if there is a respective nature between the through-holes and inlets or not.  Appropriate correction required.
Claim 6 refers to “the axially directed inlet openings” but there is insufficient antecedent basis for this limitation because the axially directed inlet openings are previously recited as “at least one axially directed inlet opening.”  The same applies to “the radially extending coolant channels” in Line 4.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US Pub. No. 2012/0082518 A1).
(Claim 1) Woodruff et al. (“Woodruff”) discloses a disc milling cutter (6, or disc between discs 6 and 7) for metal cutting machining (Fig. 5-10).  The disc milling cutter includes the following: an outer peripheral portion (periphery of disc between first and second axially directed side abutment surfaces, Figs. 5, 6) provided with a plurality of cutting edges (on inserts 4) or a plurality of seats (20) arranged for a plurality of cutting inserts (4); a central through-hole (15) arranged for mounting the disc milling cutter onto a shaft (8) of a rotatable tool holder (1); means (10) configured to provide a rotary preventing attachment of the disc milling cutter in a specific angular position in relation to the shaft penetrating the central through-hole (Figs. 5, 6; ¶ 0037); at least one internal coolant channel (17) extending radially within the disc milling cutter from a radially inner opening (located at axially directed inlet (14)) located in an inner central portion (14, 15) to at least one outlet opening (Figs. 5, 6 showing 17 opening out to towards the insert/pocket) in the outer peripheral portion; and at least one axially directed inlet opening (14) disposed in a first axially directed side abutment surface (visible abutment surface in Fig. 6) of the inner central portion arranged for receiving the coolant and communicating with the radially 
(Claim 2) The disc milling cutter further includes at least one internal coolant distribution channel (13) extending at least partially around the central through-hole (15) and connecting the at least one axially directed inlet opening (14) with at least two radially extending coolant channels (17).
(Claim 3) The at least one axial through-hole (14) is a plurality of axial through-holes (14) forming the axially directed inlet openings (Figs. 5, 6).
(Claim 4) The plurality of axial through-holes (14) forming the axially directed inlet openings are evenly distributed around the central through-hole (Figs. 5, 6).
(Claim 5) All the axial through-holes (14) forming axially directed inlet openings open into said at least one internal coolant distribution channel (13).
(Claim 6) The internal coolant distribution channel (13) is an annular channel surrounding the central through-hole (Fig. 6) and connecting all of the axially directed inlet openings (14) with the radially extending coolant channels (17) of the disc milling cutter.
(Claim 7) The at least one outlet opening of the at least one internal coolant channel (17) is located in a chip pocket (Figs. 5-8, 10) formed in the peripheral portion of the disc milling cutter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722